Title: To Alexander Hamilton from Philip Schuyler, 19 March 1797
From: Schuyler, Philip
To: Hamilton, Alexander



Albany March 19th 1797
My Dear Sir

I shall not fail to call the attention of the senate to the insecure state of the port of New York and to detail the distressing consequences which must result should the Metropolis be laid under contribution, be conflagreated, or possessed by a hostile foreign power: but I apprehend nothing more will be done than Authorizing the Governor to take measures for Its security, If a war with some European power should appear to him inevitable.
It is to be lamented that the most influential characters in the representation from New York could not be prevailed on to remain here: by thus neglecting their duty they have commited the affairs of their constituents to less able hands, and painful results must be expected.
If Gentlemen of consideration in the public mind continue to refuse seats in either branch of the Legislature, It is certain that a variety of evils will result to the community, and the metropolis will be most deeply Affected. I wish therefore, that the necessity in Gentlemen to step forward and offer a consent to be candidates at the ensuing election may be strongly urged. Mr. Burr, we are informed, will be a candidate for a seat in the assembly; his views It is not difficult to appreciate. They alarm me, and If he prevails I apprehend a total change of politics in the next assembly—attended with other disagreable consequences.
Mr. Adams’s speeches to the senate at taking leave, and expressions, in that, at his Inaugeration, have left very unfavorable impressions in my mind, and created alarm, but It may not be prudent to state the reasons. We are all in health, and All Join in love to you & all with you,
I am Dear Sir Most sincerely Yours

Ph: Schuyler

